Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of April 3, 2018 (this
“Amendment”), is made by and among ARCH COAL, INC., a Delaware corporation (the
“Borrower”), each of the Guarantors party hereto, the New Lender (as defined
below) party hereto, the Lenders who have executed and delivered a Lender
Agreement (as defined below), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
(“Credit Suisse”), as administrative agent (in such capacity, including any
successor thereto, the “Administrative Agent”) and as collateral agent (in such
capacity, including any successor thereto, the “Collateral Agent”) for the
Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the lenders from time to time party thereto (the
“Lenders”), the Administrative Agent, the Collateral Agent and the other parties
thereto have entered into that certain Credit Agreement, dated as of March 7,
2017 (as amended by that certain First Amendment to Credit Agreement, dated as
of September 25, 2017, the “Existing Credit Agreement”; the Existing Credit
Agreement, as modified by this Amendment, the “Credit Agreement”), pursuant to
which the Lenders made certain loans to the Borrower as provided therein.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings given such terms in the Existing Credit Agreement;

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to modify
the Existing Credit Agreement, in accordance with and subject to the terms and
conditions contained herein;

 

WHEREAS, each Lender under the Existing Credit Agreement (collectively, the
“Existing Lenders”) that executes and delivers a Lender Agreement in
substantially the form attached hereto as Exhibit A (a “Lender Agreement”) will
be deemed to have agreed to the amendments to the Existing Credit Agreement
provided for herein on the terms set forth herein and subject to the conditions
set forth herein (the “Consenting Lenders”); and

 

WHEREAS, each Existing Lender that does not execute a Lender Agreement will be
deemed not to have agreed to this Amendment and, so long as the Consenting
Lenders constitute Required Lenders under the Existing Credit Agreement (as
determined immediately prior to giving effect to this Amendment), shall
constitute a “Non-Consenting Lender” under the Existing Credit Agreement, and
such Non-Consenting Lender shall be subject to the mandatory assignment
provisions of Section 5.06(d) of the Existing Credit Agreement (it being
understood that the interests, rights and obligations of the Non-Consenting
Lenders under the Loan Documents will be assigned to Credit Suisse or its
designee (in such capacity, the “New Lender”), in each case, in accordance with
Section 5.06(d) of the Existing Credit Agreement and Section 5.1 hereof).

 

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or financial accommodations heretofore, now, or hereafter made
to or for the benefit of the Borrower by the Lenders, it hereby is agreed as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Section 1.1.                                 Amendments to Existing Credit
Agreement. In reliance upon the representations, warranties and covenants set
forth herein, the Existing Credit Agreement is hereby amended as of the
Effective Date (as defined below),

 

(a)                                 by substituting the percentage “2.75%” for
the percentage “3.25%” in clause (i) of, and the percentage “1.75%” for the
percentage “2.25%” in clause (ii) of, the definition of “Applicable Margin” (the
amendments set forth in this Subsection 1.1(a) being hereinafter referred to as
the “Rate Modification”); and

 

(b)                                 by substituting the words “October 3, 2018”
for the words “March 26, 2018” in paragraph (c) of Section 5.06.

 

ARTICLE II

 

REAFFIRMATION

 

Section 2.1.                                 Reaffirmation.  In connection with
the execution and delivery of this Amendment, (i) each of the Guarantors
(a) hereby consents to this Amendment and the transactions and modifications
contemplated thereby, (b) hereby ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, if any, under each of the Loan
Documents to which it is a party, (c) without limiting the generality of clause
(b), hereby ratifies and reaffirms the Guaranty Agreement, (d) acknowledges and
agrees that, as of the date hereof, any of the Loan Documents to which it is a
party or otherwise bound continue in full force and effect and that all of its
obligations thereunder continue to be valid and enforceable, shall not be
impaired or limited by the execution or effectiveness of this Amendment and are
hereby reaffirmed and confirmed in all respects, and (e) represents and warrants
that all representations and warranties contained in the Guaranty Agreement and
each other Loan Document to which it is a party are true and correct in all
material respects (except to the extent already qualified by materiality or
Material Adverse Change, in which event such representation and warranty shall
be true and correct in all respects) on and as of the date hereof to the same
extent as though made on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects (except to the extent
already qualified by materiality or Material Adverse Change, in which event such
representation and warranty shall be true and correct in all respects) on and as
of such earlier date, and (ii) each of the undersigned Loan Parties reaffirms
each Lien, if any, it granted pursuant to the Collateral Documents, which Liens
continue, as of the date hereof, to be in full force and effect and continue to
secure the Obligations, on and subject to the terms and conditions set forth in
the Credit Agreement, the Collateral Documents and the other Loan Documents.
Without limiting the foregoing each undersigned Loan Party hereby confirms that
the Guaranty Agreement and all Collateral Documents, and all Collateral
encumbered thereby or pursuant thereto continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the applicable
Collateral Documents, the payment and performance of all Obligations, subject,
however, in each case, to the limitations set forth herein and therein, as
applicable.  Each undersigned Loan Party acknowledges and agrees

 

2

--------------------------------------------------------------------------------


 

that any of the Loan Documents to which it is a party or otherwise bound
continue in full force and effect and that all of its obligations thereunder
continue to be valid and enforceable, shall not be impaired or limited by the
execution or effectiveness of this Amendment.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO EFFECTIVENESS

 

Section 3.1.                                 Effective Date Conditions.  This
Amendment shall become effective on the date hereof (the “Effective Date”),
provided that the following conditions precedent have been satisfied:

 

(a)                                 the Borrower, the Guarantors, the Consenting
Lenders, the New Lender and the Administrative Agent have each delivered a duly
executed counterpart of this Amendment or Lender Agreement to the Administrative
Agent;

 

(b)                                 the Consenting Lenders constitute Required
Lenders (as determined immediately prior to giving effect to this Amendment);

 

(c)                                  the Administrative Agent shall have
received a certificate dated the Effective Date and signed by the Secretary or
an Assistant Secretary or other Authorized Officer of the Borrower, certifying
that the organizational documents of the Loan Parties previously delivered to
the Administrative Agent on the Closing Date or April 5, 2017, as applicable,
have not been amended, supplemented or otherwise modified since such date and
remain in full force and effect as of the date hereof;

 

(d)                                 the Administrative Agent shall have received
a certificate dated the Effective Date and signed by the Secretary or an
Assistant Secretary or other Authorized Officer of the Borrower, certifying as
appropriate: (A) as to all corporate action taken by the Borrower in connection
with this Amendment, together with copies of such resolutions or written
consent; (B) that the names of the Authorized Officers authorized to sign the
Amendment and the other Loan Documents and their true signatures have not
changed since the Closing Date, and (C) as to copies of its charter documents as
in effect on the Effective Date certified by the appropriate state official
where such documents are filed in a state office together with certificates from
the appropriate state officials as to the continued existence and good standing
of the Borrower in its state of organization;

 

(e)                                  the Administrative Agent or its relevant
affiliates shall have been paid all fees to the extent required by that certain
Engagement Letter, dated March 21, 2018 (the “Engagement Letter”), by and among
Credit Suisse Securities (USA) LLC, Credit Suisse and the Borrower, as of the
Effective Date;

 

(f)                                   the representations and warranties made by
each Loan Party in or pursuant to this Amendment, the Existing Credit Agreement
and the other Loan Documents are true and correct in all material respects
(except to the extent already qualified by materiality or Material Adverse
Change, in which event such representation and warranty shall be true and
correct in all respects) on and as of the Effective Date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties

 

3

--------------------------------------------------------------------------------


 

shall have been true and correct in all material respects (except to the extent
already qualified by materiality or Material Adverse Change, in which event such
representation and warranty shall be true and correct in all respects) as of
such earlier date;

 

(g)                                  the Administrative Agent shall have been
paid all reasonable out of pocket costs and expenses of the Administrative Agent
in connection with the preparation, negotiation and execution of this Amendment
(including the reasonable fees and expenses of Skadden, Arps, Slate, Meagher &
Flom, LLP, as counsel to the Administrative Agent, and all unpaid and invoiced
fees previously submitted to the Borrower in connection with the Existing Credit
Agreement), in each case, to the extent required by the Engagement Letter or
Section 11.03 of the Existing Credit Agreement and, in each case, invoiced at
least two (2) Business Days prior to the Effective Date;

 

(h)                                 no Default or Event of Default has occurred
and is continuing on the Effective Date;

 

(i)                                     the Borrower has delivered to the
Administrative Agent a certification (substantially in the form attached hereto
as Exhibit B) that the conditions precedent set forth in clauses (f), and (h),
of this Section 3.1 have been fully satisfied;

 

(j)                                    commitments satisfactory to the New
Lender shall have been obtained from financial institutions permitted by
Section 11.08 of the Existing Credit Agreement to be assignees of the Initial
Term Loans in an aggregate amount sufficient to acquire by assignment the
Initial Term Loans acquired by the New Lender pursuant to the terms hereof;

 

(k)                                 each Non-Consenting Lender shall have been
paid or, concurrent with the effectiveness of the amendments set forth in
Section 1.1, are paid the Purchase Price (as defined below) (or the
Administrative Agent has received such funds on behalf of the Non-Consenting
Lenders);

 

(l)                                     the Borrower shall have paid the
Administrative Agent (on behalf of the Lenders) accrued interest on all
outstanding Initial Term Loans (whether or not then due); and

 

(m)                             the Borrower shall have paid to the
Administrative Agent (on behalf of the Non-Consenting Lenders) any other amounts
(other than the Purchase Price (as defined below)) payable to such
Non-Consenting Lender under the Loan Documents as of the Effective Date
(including any amounts that have been notified to the Borrower by any
Non-Consenting Lender (or the Administrative Agent on behalf of such
Non-Consenting Lender) as being due and payable pursuant to Section 5.10 of the
Existing Credit Agreement) (such amounts, the “Other Amounts”).

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Borrower represents, warrants and covenants, as applicable, that:

 

4

--------------------------------------------------------------------------------


 

Section 4.1.                                 Organization and Qualification. 
Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization.

 

Section 4.2.                                 Power and Authority. Each Loan
Party has full power to enter into, execute, deliver and carry out this
Amendment and each other agreement or instrument contemplated hereby to which it
is or will be a party, and all such actions have been duly authorized by all
necessary proceedings on its part.

 

Section 4.3.                                 Validity and Binding Effect. This
Amendment has been duly executed and delivered by each Loan Party. This
Amendment constitutes the legal, valid and binding obligations of each Loan
Party, enforceable against such Loan Party in accordance with its terms, except
to the extent that enforceability of this Amendment may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance.

 

Section 4.4.                                 No Conflict. Neither the execution
and delivery of this Amendment by any Loan Party, nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof by any of them will (a) conflict with, constitute a default
under or result in any breach of (i) the terms and conditions of the certificate
of incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents of any Loan Party or any Subsidiary of any Loan
Party or (ii) except as would not reasonably be expected to result in Material
Adverse Change, any Law or any agreement or instrument or order, writ, judgment,
injunction or decree to which any Loan Party or any Subsidiary of any Loan Party
is a party or by which any Loan Party or any Subsidiary of any Loan Party is
bound or subject to, or (b) result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party or any Subsidiary of any Loan Party (other than the Liens
granted under the Loan Documents and Permitted Liens securing any ABL Facility).

 

Section 4.5.                                 Consents and Approvals.  No
consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is necessary under any Law in
connection with the execution, delivery and carrying out of this Amendment by
any Loan Party or the transactions contemplated hereunder, except for any
consents (i) that have been obtained prior to the Effective Date and are in full
force and effect or (ii) of which the failure to obtain would not reasonably be
expected to result in a Material Adverse Change.

 

Section 4.6.                                 Solvency.  As of the Effective
Date, after giving effect to the Amendment and the transactions contemplated
hereunder, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

 

Section 4.7.                                 Representations and Warranties. 
Each of the representations and warranties made by such Loan Party in Article 6
of the Existing Credit Agreement and in or pursuant to the Loan Documents are
true and correct in all material respects (except to the extent already
qualified by materiality or Material Adverse Change, in which event such
representation and warranty shall be true and correct in all respects) on and as
of the date hereof, except to the

 

5

--------------------------------------------------------------------------------


 

extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects (except to the extent already qualified by
materiality or Material Adverse Change, in which event such representation and
warranty shall be true and correct in all respects) as of such earlier date.

 

Section 4.8.                                 No Default. No Default or Event of
Default has occurred and is continuing as of the date hereof, or, after giving
effect to this Amendment and the transactions contemplated hereunder, will
result from the consummation of the transactions contemplated hereunder.

 

ARTICLE V

 

ASSIGNMENTS AND ADJUSTMENTS TO LOANS

 

Section 5.1.                                 Assignments; Reallocations of Loans
and Commitments.

 

(a)                                 The Borrower hereby elects, pursuant to
Section 5.06(d) of the Credit Agreement, to replace each Non-Consenting Lender
with the New Lender as of the Effective Date.

 

(b)                                 Pursuant to Section 5.1(a) hereof and
Section 5.06(d) of the Credit Agreement, on the Effective Date, each
Non-Consenting Lender shall, upon notice from the Administrative Agent to such
Non-Consenting Lender, be deemed to have assigned and delegated its Initial Term
Loans to the New Lender, as assignee, at a purchase price equal to par (the
“Purchase Price”).  On and as of the Effective Date, immediately after giving
effect to the provisions of Section 5.1(a) hereof, the New Lender shall pay to
each Non-Consenting Lender an amount equal to its applicable outstanding Initial
Term Loans at the Purchase Price for such Initial Term Loans.  By receiving such
Purchase Price for its Initial Term Loans, the accrued interest thereon and any
applicable Other Amounts, each Non-Consenting Lender shall automatically be
deemed to have assigned its Initial Term Loans pursuant to the terms of an
Assignment and Acceptance, and accordingly no other action by such
Non-Consenting Lenders shall be required in connection therewith.  Upon payment
to a Non-Consenting Lender of the Purchase Price for its Initial Term Loans, the
accrued interest thereon and any applicable Other Amounts, such Non-Consenting
Lender shall automatically cease to be a Lender under the Credit Agreement.

 

(c)                                  Subject to the terms and conditions set
forth herein, on the Effective Date, the New Lender, as assignee, agrees to
acquire by assignment from the Non-Consenting Lenders, at the Purchase
Price, Initial Term Loans in an aggregate principal amount not to exceed the
amount set forth on the New Lender’s signature page hereto.

 

(d)                                 The New Lender, by delivering its signature
page to this Amendment and acquiring by assignment the Initial Term Loans in
accordance with this Section 5.1, shall be deemed to have acknowledged receipt
of, and consented to and approved, this Amendment and each other Loan Document
required to be approved by any Lenders on the Effective Date.

 

(e)                                  The transactions described in this
Section 5.1 will be deemed to satisfy the requirements of Section 5.06(d) and
Section 11.08(b) of the Credit Agreement in respect

 

6

--------------------------------------------------------------------------------


 

of the assignment of the Initial Term Loans, and this Amendment will be deemed
to be an Assignment and Acceptance with respect to such assignments.

 

(f)                                   Each of the parties hereto hereby agrees
that the New Lender shall have all the rights and obligations of a Lender under
the Credit Agreement.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1.                                 Effect of Amendment.  Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of the Administrative Agent or any Lender under the Loan Documents, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Loan
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect except that, on and after the effectiveness of
this Amendment, each reference to the Credit Agreement in any of the Loan
Documents shall mean and be a reference to the Credit Agreement as amended by
this Amendment.  Nothing herein shall be deemed to entitle the Borrower to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Loan
Documents in similar or different circumstances.  This Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

 

Section 6.2.                                 Successors and Assigns.  This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns permitted under
Section 11.08 of the Credit Agreement.

 

Section 6.3.                                 Headings.  Article and
Section headings used herein are for convenience of reference only, are not part
of this Amendment and are not to affect the construction of, or to be taken into
consideration in interpreting, this Amendment.

 

Section 6.4.                                 Severability.  In the event any one
or more of the provisions contained in this Amendment should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 6.5.                                 Counterparts.  This Amendment may
be executed by one or more of the parties to this Amendment on any number of
separate counterparts (including by telecopy), and all of such counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Amendment signed by all the parties shall be delivered to
the Borrower (for itself and on behalf of the Loan Parties) and the
Administrative Agent.  Delivery of an executed signature page to this Amendment
by facsimile transmission or other customary

 

7

--------------------------------------------------------------------------------


 

means of electronic transmission, including by PDF file, shall be as effective
as delivery of a manually signed counterpart of this Amendment.

 

Section 6.6.                                 Governing Law; Submission To
Jurisdiction; Waivers.

 

(a)                                 GOVERNING LAW.  THIS AMENDMENT SHALL BE
DEEMED TO BE A CONTRACT UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.

 

(b)                                 SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS; WAIVER OF JURY TRIAL.  Sections 11.11(b) through (e) of the
Credit Agreement are hereby incorporated herein by reference, mutatis mutandis.

 

[Remainder of this page is intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

 

ARCH COAL, INC., as the Borrower

 

 

 

 

 

 

By:

/s/ John T. Drexler

 

 

Name: John T. Drexler

 

 

Title: Senior Vice President & Chief Financial Officer

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ACI TERMINAL, LLC

 

ALLEGHENY LAND LLC

 

ARCH COAL SALES COMPANY, INC.

 

ARCH COAL GROUP, LLC

 

ARCH COAL WEST, LLC

 

ARCH ENERGY RESOURCES, LLC

 

ARCH OF WYOMING, LLC

 

ARCH RECLAMATION SERVICES LLC

 

ARCH WESTERN ACQUISITION CORPORATION

 

ARCH WESTERN ACQUISITION, LLC

 

ARCH WESTERN BITUMINOUS GROUP, LLC

 

ARCH WESTERN RESOURCES, LLC

 

ARK LAND LLC

 

ARK LAND KH LLC

 

ARK LAND LT LLC

 

ARK LAND WR LLC

 

ASHLAND TERMINAL, INC.

 

CATENARY COAL HOLDINGS LLC

 

COALQUEST DEVELOPMENT LLC

 

HUNTER RIDGE COAL LLC

 

HUNTER RIDGE HOLDINGS, INC.

 

HUNTER RIDGE LLC

 

ICG BECKLEY, LLC

 

ICG EAST KENTUCKY, LLC

 

ICG EASTERN LAND, LLC

 

ICG EASTERN, LLC

 

ICG ILLINOIS, LLC

 

ICG NATURAL RESOURCES, LLC

 

ICG TYGART VALLEY, LLC

 

ICG, LLC

 

INTERNATIONAL ENERGY GROUP, LLC

 

MARINE COAL SALES LLC

 

MINGO LOGAN COAL LLC

 

MOUNTAIN COAL COMPANY, L.L.C.

 

MOUNTAIN MINING LLC

 

MOUNTAINEER LAND LLC

 

OTTER CREEK COAL, LLC

 

PRAIRIE HOLDINGS, INC.

 

SHELBY RUN MINING COMPANY, LLC

 

SIMBA GROUP LLC

 

THUNDER BASIN COAL COMPANY, L.L.C.

 

TRITON COAL COMPANY, LLC

 

UPSHUR PROPERTY LLC

 

WESTERN ENERGY RESOURCES LLC

 

ARCH COAL OPERATIONS LLC

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ARCH LAND LLC

 

MEADOW COAL HOLDINGS, LLC

 

COAL-MAC LLC

 

each as a Guarantor

 

 

 

 

 

 

By:

/s/ John T. Drexler

 

Name:

John T. Drexler

 

Title:

Vice President & Treasurer

 

 

 

BRONCO MINING COMPANY LLC

 

HAWTHORNE COAL COMPANY LLC

 

JULIANA MINING COMPANY LLC

 

KING KNOB COAL CO. LLC

 

MELROSE COAL COMPANY LLC

 

MOUNTAIN GEM LAND LLC

 

PATRIOT MINING COMPANY LLC

 

VINDEX ENERGY LLC

 

WHITE WOLF ENERGY LLC

 

WOLF RUN MINING LLC

 

each as a Guarantor

 

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Director/Manager

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the Administrative Agent and as the
Collateral Agent

 

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name:

Mikhail Faybusovich

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Andrew Griffin

 

 

Name:

Andrew Griffin

 

 

Title:

Authorized Signatory

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the New Lender

 

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name:

Mikhail Faybusovich

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Andrew Griffin

 

 

Name:

Andrew Griffin

 

 

Title:

Authorized Signatory

 

 

 

 

 

Maximum Aggregate Principal Amount of Initial Term Loans to be Assigned to the
New Lender:

 

 

 

 

 

$81,840,843.58

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

LENDER AGREEMENT

 

Reference is hereby made to the SECOND AMENDMENT TO CREDIT AGREEMENT, dated as
of April 3, 2018 (the “Amendment”), by and among ARCH COAL, INC., a Delaware
corporation (the “Borrower”), each of the Guarantors party thereto, the New
Lender party thereto, the Lenders executing and delivering this Lender
Agreement, and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent
(in such capacity, including any successor thereto, the “Administrative Agent”)
and as collateral agent (in such capacity, including any successor thereto, the
“Collateral Agent”) for the Lenders.  Capitalized terms used in this agreement
but not defined herein have the meanings assigned to them in the Amendment.

 

By its signature below, the undersigned hereby

 

(a)                                 consents and agrees to the Amendment;

 

(b)                                 acknowledges that it has received a copy of
the Amendment together with all Exhibits thereto and such other documents and
information as it has deemed appropriate to make its own decision to enter into
the Amendment and provide the consents set forth above;

 

(c)                                  authorizes the Administrative Agent,
pursuant to authority granted to the Administrative Agent under the Existing
Credit Agreement, to execute the Amendment on its behalf as if it were a party
thereto; and

 

(d)                                 represents that it is an Existing Lender
under the Existing Credit Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

[NAME OF INSTITUTION]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

For Institutions requiring a second signature line:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Lender Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

OFFICER’S CERTIFICATE

 

April 3, 2018

 

This Officer’s Certificate (this “Officer’s Certificate”) is being delivered
pursuant to Section 3.1(i) of that certain Second Amendment to Credit Agreement,
dated as of the date hereof (the “Amendment”), by and among ARCH COAL, INC., a
Delaware corporation (the “Borrower”), each of the Guarantors party thereto, the
New Lender party thereto, each of the Lenders party thereto and CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such capacity, including
any successor thereto, the “Administrative Agent”) and as collateral agent (in
such capacity, including any successor thereto, the “Collateral Agent”) for the
Lenders, which amends certain provisions of that certain Credit Agreement, dated
as of March 7, 2017 (as amended by that certain First Amendment to Credit
Agreement, dated as of September 25, 2017, the “Existing Credit Agreement”; the
Existing Credit Agreement, as modified by the Amendment, the “Credit
Agreement”), by and among the Borrower, the Lenders from time to time party
thereto, the Administrative Agent, the Collateral Agent and the other parties
thereto.  All capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

The undersigned, [            ], [       ] of the Borrower, hereby certifies to
the Administrative Agent, solely in [his/her] official capacity on behalf of the
Borrower and not in an individual capacity, as follows:

 

1.                                      On and as of the date hereof, the
conditions precedent set forth in clauses (f) and (h) of Section 3.1 of the
Amendment have been fully satisfied.

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has, with the intent to bind the Borrower in
his official capacity (and not himself individually), hereunto set his name to
this Officer’s Certificate as of the date first written above.

 

 

 

ARCH COAL, INC.

 

 

 

 

 

Name:

 

Title:

 

5

--------------------------------------------------------------------------------